Citation Nr: 0216641	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-09 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left leg 
disorder.

(The issues of entitlement to an initial rating in excess of 
10 percent for residuals of a head injury, to include 
headaches, tinnitus, and vertigo, as well as the issue of 
entitlement to an initial rating in excess of 10 percent for 
lumbar spondylosis prior to April 19, 2000, and to a rating 
in excess of 20 percent thereafter, will be the subject of a 
later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  Further, the record reflects that he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in August 2002, a 
transcript of which is of record.

The Board has determined that the appeal for entitlement to 
initial rating in excess of 10 percent for residuals of a 
head injury, to include headaches, tinnitus, and vertigo, as 
well as the issue of entitlement to an initial rating in 
excess of 10 percent for lumbar spondylosis prior to April 
19, 2000, and to a rating in excess of 20 percent thereafter, 
requires further development.  Therefore, the Board will 
undertake additional development on these issues pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. §20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these claims. 

As an additional matter, the veteran indicated at his 
videoconference hearing that he recently had psychological 
counseling secondary to his service-connected head injury 
residuals.  Thus, it appears he is contenting he is entitled 
to service connection for a psychiatric disorder.  Since it 
does not appear that this matter has been adjudicated below, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
has been completed.

2.  The veteran sustained multiple injuries as a result of an 
October 1998 motor vehicle accident that occurred during a 
period of inactive duty for training.  Further, the record 
reflects that the accident occurred in the line of duty, and 
was not due to the veteran's own willful misconduct.

3.  The medical evidence tends to show that the veteran's 
current right shoulder and right knee disorders were incurred 
as a result of the October 1998 motor vehicle accident.

4.  The medical evidence does not show that the veteran has a 
current left leg disorder.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's right 
knee and right shoulder disorders.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  Service connection is not warranted for a left leg 
disorder.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his multiple claims by 
various documents including correspondence dated in April and 
November 1999, the February 2001 Statement of the Case (SOC), 
correspondence dated in June 2001, as well as the 
Supplemental Statements of Case (SSOCs) dated in September 
2001 and June 2002.  Further, the RO specifically addressed 
the applicability of the VCAA to this case by the 
correspondence dated in June 2001, including what information 
and evidence the veteran was responsible for, and what 
evidence VA must secure.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the SSOCs 
adjudicated the veteran's claims on the basis of the VCAA.  
As such, the veteran was kept apprised of what he must show 
to prevail in his claims under the VCAA, and there is no 
further duty to notify.  Moreover, the RO accorded the 
veteran an examination in relation to these claims, and it 
does not appear that he has identified any pertinent evidence 
that has not been obtained or requested by the RO.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).


General Background.  The record reflects that the veteran 
sustained multiple injuries in October 1998 as a result of a 
motor vehicle accident that occurred during a period of 
inactive duty for training, that this accident occurred in 
the line of duty, and was not due to the veteran's own 
willful misconduct.  The veteran has contended in various 
statements, and at his videoconference hearing, that he 
developed disabilities of the right shoulder, right knee, and 
the left leg, among other things, due to this accident.

The service medical records from the veteran's June 1975 to 
June 1979 period of active duty show no findings of chronic 
disabilities of the right shoulder, right knee, and/or left 
leg.  In fact, the veteran's upper and lower extremities were 
clinically evaluated as normal on his May 1979 discharge 
examination.  Additionally, he reported at the time of this 
examination that he had not experienced painful or "trick" 
shoulder or elbow, nor "trick" or locked knee.

An X-ray report of the right shoulder dated in June 1995 
notes that the veteran complained of pain with repetitive 
motion.  However, the report itself noted that two views of 
the right shoulder were under-penetrated.  On the limited 
examination, there was no evidence of fracture, dislocation, 
or destructive bony lesion.  There was degenerative change of 
the acromioclavicular joint.  The soft tissues were 
unremarkable.

The evidence on file concerning the October 1998 motor 
vehicle accident reflect that the veteran was driving a 
military truck, that he lost control of the vehicle, hit a 
center divider, and was thrown from the vehicle through the 
windshield, and landed on his back, with concrete flying 
everywhere.  He was taken to emergency treatment, where he 
complained of pain "all over."  Initial diagnostic 
impressions included occipital abrasion, rule-out 
intracranial pathology; right knee abrasion; left shin 
abrasion.  Additional records show findings of a concussion, 
and abrasions of the upper and lower extremities, but no 
lacerations.  X-rays taken of the lumbar spine at the time of 
admission revealed evidence of a fracture of the L1 vertebral 
body.  X-rays were also taken of the right knee, but no 
significant abnormality was noted.

An undated private doctor's first report of occupational 
injury or illness notes that the veteran sustained multiple 
injuries as a result of a motor vehicle accident, including 
blunt head trauma - mild concussion; blunt back trauma - L1 
compression fracture; and a right knee injury.  Further, the 
clinician who completed this report indicated that the 
history was consistent with the physical examination 
findings, and that it was more likely than not that the 
alleged injuries produced the current level of disability.

Records from November 1998, approximately 12 days following 
the motor vehicle accident, noted healing abrasions of the 
left tibia and right knee problems, with an impression of 
right knee contusion.  

Records from December 1998 note, in part, complaints of right 
shoulder and leg problems.  X-rays were within normal limits; 
no significant abnormality was noted.  Overall impression was 
impingement syndrome of the right shoulder.  

Records dated in January 1999 note that the veteran still 
complained, in part, of right shoulder problems.  It was also 
noted that his right knee was better.  Other records dated in 
January 1999 note that the veteran was referred for 
evaluation of his left knee and shoulder.

The veteran underwent a VA arranged medical examination in 
July 1999 in conjunction with his multiple claims of service 
connection.  At this examination, he described the 
circumstances of his October 1998 motor vehicle accident, and 
reported that he hurt his right shoulder, right knee, head, 
and lumbar area as a result thereof.  It was also noted that 
prior to this accident he worked full-time as a plumber, but 
since his discharge from the hospital he took a light duty 
job handling phones 40 hours a week.  Additionally, the 
veteran described his current problems with back pain, 
recurrent headaches, right shoulder, and right knee.  
However, it was noted that the veteran was a "suboptimal 
historian."  Following examination of the veteran, the 
examiner diagnosed post-traumatic headache and vertigo; 
status-post compression fracture of the lumbar spine with 
limited range of motion and ongoing pain, lumbar spondylosis; 
post-traumatic right shoulder syndrome; post-traumatic right 
knee syndrome; and normal left leg condition, no clinical 
evidence to warrant a pathology on the left leg.  

X-rays of the right shoulder, right knee, and left leg, taken 
in conjunction with the July 1999 VA medical examination 
showed no evidence of fracture, dislocation, or other osseous 
or articular abnormality, with the regional soft tissues 
appearing normal.  Overall impressions for these extremities 
all stated that no abnormality was demonstrated.

Also on file are various outpatient treatment records dated 
through 2001, which primarily pertains to treatment for 
complaints of low back pain, with pain radiating into his 
left leg.  For example, physical therapy records from 
December 1999 note left sciatica, while a January 2001 record 
which notes that the veteran's low back pain radiated into 
his left lower extremity down his calf.

At the August 2002 videoconference hearing, the veteran 
described the circumstances of his October 1998 motor vehicle 
accident, as well as his current problems.  He contended that 
he had current disabilities of his right shoulder, right 
knee, and left leg due to the motor vehicle accident, and 
maintained that he had no problems with these extremities 
prior to the accident.  In addition, he indicated that his 
low back pain radiated into his left leg.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A). 

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a grant of service connection for his 
right shoulder and right knee disorders, but that the 
preponderance of the evidence is against his claim of service 
connection for a left leg disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
Thus, while he is competent as a lay person to describe his 
symptomatology, he is not competent to diagnose an underlying 
medical condition, nor provide a competent opinion as to the 
etiology thereof.

Here, the record clearly reflects that the veteran sustained 
multiple injuries as a result of the October 1998 motor 
vehicle accident, which occurred during a period of inactive 
duty for training and in the line of duty.

With respect to the right knee and right shoulder claims, the 
Board notes that the veteran was not diagnosed as having 
either disability at the time of his initial emergency 
treatment.  However, he was found to have abrasions of the 
upper and lower extremities, and was specifically noted as 
having an abrasion on the right knee.  In addition, while X-
rays taken of the right knee following the October 1998 
accident revealed no abnormality, the veteran began to be 
treated for right knee problems in November 1998, 
approximately 12 days after the accident, and for right 
shoulder problems in December 1998.  Further, the undated 
private doctor's first report of occupational injury or 
illness indicated that the right knee disorder was related to 
the October 1998 motor vehicle accident, while the July 1999 
VA arranged medical examination indicated that both the right 
knee and right shoulder disorders were related to the 
accident.

The Board notes that it is not clear that the opinions from 
the undated private doctor's statement or the July 1999 VA 
arranged medical examination were based upon review of the 
actual medical records from the October 1998 accident.  
Further, the June 1995 X-ray report indicates the veteran was 
having problems with his right shoulder prior to the 
accident.  Nevertheless, the veteran did sustain multiple 
injuries as a result of this accident, he began to receive 
medical treatment for both disabilities shortly after this 
accident, and no competent medical evidence is on file which 
refutes the opinions relating these disabilities to service.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes he is entitled to a grant of service 
connection for his right shoulder and right knee disorders.

Regarding the claim of service connection for a left leg 
disorder, the Board finds that there is no medical evidence 
that the veteran currently has such a disability.  In fact, 
the evidence, including the medical records dated in December 
1999 and January 2001, as well as the veteran's own hearing 
testimony, tend to show that to the extent he has left leg 
problems they are a symptom of his service-connected low back 
disorder, rather than a separate disability.  More 
importantly, the July 1999 VA arranged medical examination 
specifically found that there was no such disability.  No 
competent medical evidence is on file which refutes this 
determination, or otherwise indicates the veteran has a 
current left leg disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left leg disability, it must be denied.  
Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).











ORDER

Entitlement to service connection for a right knee disorder 
is granted.

Entitlement to service connection for a right shoulder 
disorder is granted.

Entitlement to service connection for a left leg disorder is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


